DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:
On lines 7-8, the phrase “a front outer front edge” should be replaced with “a front outer edge”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 5, 7, 9, 10, 12, 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claims 2 and 7, the phrase “defines a shearing edge” is unclear.  Claims 1 and 6 now discloses that the blade-side outer planar sidewall has a bottom outer edge.  On page 10 of Applicants arguments, this outer edge is labeled.  Using Figure 15A, item 652 is the shearing edge which appears to be the same edge representing the bottom outer edge.  As written, the insert has a bottom outer edge and Claim 17 has the same issue with its disclosure of both a bottom edge of the planar outer wear surface and a shearing edge.       
With regards to claims 4, 9, and 19, the first and second tip portions of the insert are unclear.  As written, the first and second tip portions are in addition to the surfaces and edges of claim 1, which is not supported.  One of the portions needs to disclose that it incorporates one of the sidewall surfaces and its edges, defines half of the bottom surface, and half of the curved surface.  The other one of the portion needs to disclose that it incorporate the other one of the sidewall surfaces and its edges, defines half of the bottom surface, and half of the curved surface.  There needs to be a structural link between the surfaces/edges of claim 1 and the portions of claim 4 because this is the only way it is supported.  Claim 21 is confusing.  Claims 19 and 20 disclose the portions/halves in a way where they are in addition to curved and bottom walls and now claim 21 comes in a says the portions/halves and these walls are the same structures.  Two items cannot be separate structure and later on be the same structure.  The introductions of the portions needs to make clear what structures are included with each portion in claim 19 because there is never a time where the sidewalls, surfaces, and walls are not part of one of the portions.
With regards to claim 12, as written, the upper jaw has a nose wear shoe and a separate nose (claim 6).  Paragraph [0046] discloses the shoe 700 is secured to the nose.  Therefore claim 12 needs to establish a structural relationship between the shoe and the nose because this is the only way it is supported (i.e. shoe engages said nose).
With regards to claim 18, the connector holes are part of the sidewalls in a way that does not involve the planar outer wear surfaces disclosed in claim 17, which is not 
With regards to claim 24, it is unclear what structure defines the lower ear bearing surface in relation to the upper ear bear surface of claim 23.  Using Figure 15B, upper surface 651 and lower surface 653 are clearly the same surface in that there is no structural indication where one surface ends and another begins.  The ear has a single surface where 651 may be one portion of the surface and 653 may be another portion of the same surface.
With regards to claims 26-30, it is unclear what structure defines the combination.  The tip is only connected to the nose of the jaw which are not being positively claimed as the nose and the jaw are intended uses as disclosed in claim 17’s preamble. Without the jaw, what structure defines the combination of the tip and the first upper shearing blade or any of the other limitations from these claims?  The relationships between the tip and these limitations do not further limit the tip in any way.  Without the jaw or the shear, a combination with the tip is not possible.  It is recommended that claims 26-30 be dependent upon claim 6 or one of its dependent claims because the entire shear is positively claimed.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 26-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 is directed towards the piercing tip only and the tip is for the shear.  The shear in this case is an intended use and is not positively claimed.  Claims 26-30 disclose structures that cannot be comprised by the tip and, therefore, cannot further define the tip.  These limitations merely work with the tip and will be treated as an intended use of the tip.  These claims should be amended to depend from claim 6 where the entire shear is positively claimed.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-16 are rejected (claims 2, 4, 5, 7, 9, 10 as best understood) under 35 U.S.C. 103 as being obvious over Jacobson et al. (2005/0115076) in view of Grant et al. (2007/0130776)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With regards to claims 1 and 6, Jacobson et al. disclose the invention including a shear (10) having an upper jaw (14) and a lower jaw (12), the upper jaw (14) pivotable over a range of motion between an open position and a closed portion with respect to a lower jaw (Fig. 13), the upper jaw having a forward most tip portion defining a nose (60), the nose having a blade-side (60a), a guide-side (60d), a bottom side (Fig. 8), and a front side (Fig. 2), a piercing tip insert (110) having a blade-side outer planar sidewall surface having a bottom outer edge and a front outer edge (left surface of 110a in Fig. 
With regards to claims 2-5 and 7-16, Jacobson et al. disclose an intersection of the blade-side outer planar sidewall surface and the bottom surface defines a shearing edge (Fig. 1), an intersection of the curved outer front wall surface and the bottom surface defines a front piercing edge (Fig. 1), each of the outer planar sidewall surfaces include a plurality of connector holes each adapted to receive a threaded connector (Fig. 2), the holes are disposed along a connector hole arc radius (Fig. 7a), the connector hole arc radius is concentric with the front wall arc radius (Fig. 7a), the connector hole arc radius is less than the front wall arc radius (Fig. 7a), the insert has a first portion (110a) and a second portion (110b), the portions are mating halves of the insert (110a, 110b), the upper jaw pivots through the range of motion (14), the front piercing edge defines a piercing edge arc having a radius which is greater than the front wall arc radius (Figs. 7a and 13), the upper jaw having a nose wear shoe having a nose wear shoe arc having a nose wear shoe radius substantially the same as the front wall arc radius such that the nose wear shoe arc increasingly transitions away from the 
With regards to claims 1 and 6, Jacobson et al. fail to disclose the nose is completely surrounded by the piercing tip insert, the front side of the nose is protected by the curved outer front wall surface.
Grant et al. teach it is known in the art of shears with shear inserts to incorporate the front side of the nose being protected by the curved outer front wall surface (58, 48).  Modified Jacobson et al. now disclose the nose is completely surrounded by the piercing tip insert.  Such a modification allows for all parts of the nose to be hidden from the work piece.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Jacobson et al. with a front wall surface that covers the front side of the nose, as taught by Grant et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 17-21 and 26-30 are rejected (as best understood) under 35 U.S.C. 103 as being obvious over Jacobson et al. (2005/0115076) in view of Grant et al. (2007/0130776). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

With regards to claims 17-19 and 26-30, Jacobson et al. disclose the invention including a piercing tip insert for a nose of an upper jaw of a shear (110), the nose having a blade-side (60a), a guide-side (60d), a bottom side (Fig. 8), and a front side (Fig. 2), the tip having a blade-side outer planar sidewall (110a) having a planar outer wear surface (left surface of 110a in Fig. 2) and a back end bearing surface (back surface of 110a in Fig. 2), a guide-side outer planar sidewall surface having a planar outer wear surface (right surface of 110b in Fig. 3) and a back end bearing surface (back surface of 110b in Fig. 3), a curved front wall having an outer curved wear surface extending laterally between front edges of the planar outer wear surfaces (combined front surfaces of 110a and 110b in Fig. 1), a bottom wall having a bottom wear surface extending laterally between bottom edges of the planar outer wear surfaces (combined bottom surfaces of 110a and 110b), an intersection of the planar outer wear surface of the blade-side sidewall and the bottom wear surface defines a shearing edge (Fig. 1), an intersection of the outer curved wear surface and the bottom wear surface defines a 
With regards to claim 17 and 21, Jacobson et al. fail to disclose the nose is completely surrounded by the piercing tip, the front side of the nose is protected by the curved front wall, and each half of the curved front wall extends over half of the front side of the nose.
Grant et al. teach it is known in the art of shears with shear inserts to incorporate the front side of the nose being protected by the curved front wall (58, 48) and each half of the curved front wall extends over half of the front side of the nose (Figs. 1 and 2).  Modified Jacobson et al. now disclose the nose is completely surrounded by the piercing tip insert.  Such a modification allows for all parts of the nose to be hidden from the work piece.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Jacobson et al. with a front wall that covers the front side of the nose, as taught by Grant et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements 
Claims 22-25 are rejected (claim 24 as best understood) under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (2005/0115076) in view of Grant et al. (2007/0130776) as applied to claim 17 above, and further in view of Ramun (9,132,490).  With regards to claims 22-25, Jacobson et al. in view of Grant et al. disclose the invention but fail to disclose each of the sidewalls include an ear extending rearwardly from the back end bearing surface, each of the ears has an upper ear bearing surface and a lower ear bearing surface, and at least a portion of each of the lower ear bearing surface is transverse to its respective back end bearing surface.
Ramun teaches it is known in the art of tip inserts to incorporate each of the sidewalls include an ear extending rearwardly from the back end bearing surface (265, Fig. 10), each of the ears has an upper ear bearing surface (in Fig. 10 upper part of 265) and a lower ear bearing surface (in Fig. 10 lower part of 265), and at least a portion of each of the lower ear bearing surface is transverse to its respective back end bearing surface (Fig. 10).  Such a modification provides an interlocking arrangement between nose/base and the tip/insert (column 5 lines 50-51 in Ramun).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Jacobson et al. in view of Grant et al. with an ear, as taught by Ramun, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Response to Arguments
Applicant's arguments filed 2-10-21 have been fully considered but they are not persuasive with regards to the 112 rejection of claims 4 and 9 and the art rejection.  With regards to the remaining 112 rejection, the portions have been introduced in a way that the portions are in addition to the all of the limitations of the independent claim.  The limitations of the independent claims make up one portion or the other and this is the only way it is supported.  
With regards to the art rejection, Applicant is arguing that Grant et al. does not have a bottom surface.  In the rejection, Jacobson et al. incorporates the bottom surface as claimed.  Grant et al. is only being used to teach the shape of the front curved surface/wall and that it covers up the front side of the nose.  All remaining aspects are Grant et al. are not being utilized by the rejection including the interchangeable or reversible aspects of Grant et al.  Adding front curved surface of Grant et al. to Jacobson et al. would not destroy the intended functions of Jacobson et al.  Grant et al. is not being modified so it is unclear how modifying Jacobson et al. would result in Grant et al. being destroyed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 
The original art rejection along with the current art rejection provided the following motivation: Such a modification allows for all parts of the nose to be hidden from the work piece.  If the front face of the shear nose was being damaged by the work piece, it would obvious to have modified the exposed front face shape of shape of Jacobson et al. to incorporate the covered front face shape of Grant et al. so as to hide the all parts of the nose from damage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
28 April 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724